Citation Nr: 1804018	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-35 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Service connection for anosmia (loss of sense of smell). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1957 to July 1957.  This appeal is before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a November 2017 videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDING OF FACT

The currently-diagnosed anosmia disability was not incurred in service, and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for anosmia, claimed as loss of sense of smell, have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Required notice was provided by a letter dated in July 2012.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service medical records and VA treatment records have been obtained, as have relevant private medical records identified by the Veteran.  

In October 2012, the Veteran was afforded a VA examination in connection with the claim for service connection on appeal.  The examination and associated report are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection for Loss of Sense of Smell

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for loss of sense of smell.  He asserts that his loss of sense of smell is related to in-service acoustic trauma from artillery fire.  The Veteran described an incident when he lost consciousness during artillery fire shooting and woke up at an aide station with blood on the face, neck, ears, nose, and mouth.  The record reflects that the Veteran has a current disability of anosmia.  See October 2012 VA examination report. 

For the reasons set forth below, the Board finds that the evidence weighs against a finding that the Veteran's anosmia disability was incurred in service or is otherwise related to service.

Service treatment records show no complaints, treatment, or diagnosis of anosmia.  The June 1957 service separation examination report shows a normal clinical evaluation of the nose and sinuses, and the Veteran did not report loss of sense of smell or any residuals of head trauma at service separation.  While the Veteran asserts that he lost consciousness during an artillery fire incident, which he asserts caused his hearing loss, service treatment records reflect that the Veteran had chronic otitis media due to staph aureus, which resulted in a large right ear drum perforation with purulent discharge, as well as severe loss of hearing bilaterally.  Service treatment records, however, show no evidence of the claimed loss of consciousness episode.  Accordingly, the Board finds that the Veteran's assertions of in-service loss of consciousness as a result of artillery fire are not credible.  In this regard, the Board is not relying on the absence of evidence, but on the contemporaneous evidence, including reports by the Veteran, showing that the Veteran did not have loss of sense of smell or sustain any head trauma during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid . 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

An October 2012 VA examination report includes a review of the Veteran's medical history and his complaints.  The Veteran reported progressive loss of smell for more than 20 years, but denied any specific injury; and he recounted that he noticed that he could not smell anything such as perfume or food, which had become progressive in the previous several years.  The diagnosis was anosmia (inability to detect any odor), and it was opined that the it is less likely than not that the anosmnia was caused by or a result of the Veteran's military service.  The examiner reasoned that review the Veteran's service medical records and VA records do not reveal any indication of anosmia or seeking of medical care by the Veteran for this condition, and that the Veteran's medical records were silent for more than 40 years and lacks chronicity for this condition.  It was further reasoned   that there is a temporal gap of over thirty years between the original ear infection and the occurrence of anosmia, and it is not likely that the original ear condition is related to his current anosmia.  

The Board finds that the October 2012 VA examination report is highly probative with respect to service connection for a disability manifested by loss of sense of smell, and is adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a thorough and adequate rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board has considered and weighed a private opinion submitted by the Veteran in December 2017 in which V.C., an advanced registered nurse practitioner, opined that the Veteran's anosmia is at least as likely as not related to the acoustical trauma suffered in military service.  In reaching this opinion, V.C. reasoned that unprotected exposure to artillery ordinance explosion in service resulted in an incident where he lost consciousness with bleeding from the ears, mouth, and nose, which are medical signs of trauma and concussion (traumatic brain injury (TBI)).  V.C. focused the rationale on relating the Veteran's anosmia to the claimed in-service head trauma rather than acoustic trauma.  However, as discussed above, the Board has found that the Veteran's assertions regarding in-service loss of consciousness with bleeding from the ears, mouth, and nose are not credible.  Therefore, the Board finds that the December 2017 opinion by V.C. is of no probative value because it is based on an inaccurate factual premise that the Veteran sustained head trauma in service.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Based on the foregoing, the Board finds that the October 2012 VA opinion significantly outweighs the December 2017 opinion by V.C., and strongly supports a finding that the current anosmia disability was not incurred in service or is not related to service. 

For these reasons, the Board finds that a preponderance of the evidence is against a finding that the Veteran's anosmia disability was incurred in service or is otherwise related to service.  Accordingly, service connection for anosmia must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.






							[CONTINUED ON NEXT PAGE]

ORDER

Service connection for anosmia (loss of sense of smell) is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


